Citation Nr: 1536301	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for a right knee anterior cruciate (ACL) injury, status post reconstruction.  

2.  Entitlement to an increased rating in excess of 10 percent disabling for right knee degenerative joint disease.  

3.  Entitlement to an increased rating in excess of 10 percent disabling for a left knee sprain associated with the right knee ACL reconstruction.  

4.  Entitlement to special monthly compensation subsequent to February 1, 2013, on the basis of being housebound.

5.  Entitlement to an initial rating in excess of 70 percent disabling prior to April 22, 2012, for bipolar disorder, previously evaluated as major depressive disorder, associated with the right knee ACL reconstruction (an acquired psychiatric disability).    


6.  Entitlement to an increased rating in excess of 50 percent disabling from October 1, 2012, to August 1, 2013; and in excess of 70 percent disabling thereafter, for an acquired psychiatric disability.

7.  Entitlement to an effective date earlier than August 2, 2013, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2007 to July 2007 and from December 2009 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012, January 2013, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

Regarding the increased rating claims for an acquired psychiatric disability, the Veteran's acquired psychiatric disability is currently staged as follows:  70 percent disabling, from December 21, 2011, to April 21, 2012; 100 percent disabling due to hospitalization, from April 22, 2012, to September 30, 2012; 50 percent disabling, from October 1, 2012, to August 1, 2013; and 70 percent disabling from August 2, 2013, thereafter.  As the 100 percent disability rating assigned from April 22, 2012, to September 30, 2012, is the maximum schedular rating available for the Veteran's acquired psychiatric disability, the Board will consider the rating period on appeal to include only those portions of the rating period when the Veteran's acquired psychiatric disability has been rated less than 100 percent disabling.  As such, the Board finds the issues on appeal are correct as indicated on the title page.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to increased disability ratings for an acquired psychiatric disability and entitlement to an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to an increased rating in excess of 30 percent disabling for a right knee ACL reconstruction, the Veteran requested a withdrawal of this appeal.

2.  Prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to an increased rating in excess of 10 percent disabling for right knee degenerative joint disease, the Veteran requested a withdrawal of this appeal.

3.  Prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to an increased rating in excess of 10 percent disabling for a left knee sprain associated with the right knee ACL reconstruction, the Veteran requested a withdrawal of this appeal.

4.  Prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to special monthly compensation subsequent to February 1, 2013, on the basis of being housebound, the Veteran requested a withdrawal of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased rating in excess of 30 percent disabling for a right knee ACL reconstruction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased rating in excess of 10 percent disabling for right knee degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased rating in excess of 10 percent disabling for a left knee sprain associated with the right knee ACL reconstruction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal regarding the issue of entitlement to special monthly compensation subsequent to February 1, 2013, on the basis of being housebound have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2014).

In this case, during the May 2015 Board hearing, the Veteran requested to withdraw his claims of entitlement to an increased rating in excess of 30 percent disabling for a right knee ACL reconstruction; entitlement to an increased rating in excess of 10 percent disabling for right knee degenerative joint disease; entitlement to an increased rating in excess of 10 percent disabling for a left knee sprain associated with the right knee ACL reconstruction; and entitlement to special monthly compensation subsequent to February 1, 2013, on the basis of being housebound.  See Hearing Transcript p. 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.


ORDER

The appeal of entitlement to an increased rating in excess of 30 percent disabling for a right knee ACL reconstruction is dismissed.  

The appeal of entitlement to an increased rating in excess of 10 percent disabling for right knee degenerative joint disease is dismissed.  

The appeal of entitlement to an increased rating in excess of 10 percent disabling for a left knee sprain associated with the right knee ACL reconstruction is dismissed.  

The appeal of entitlement to special monthly compensation subsequent to February 1, 2013, on the basis of being housebound is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to increased disability ratings for an acquired psychiatric disability and entitlement to an earlier effective date for the grant of a TDIU.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c), (d) (2014).

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  In this case, during the May 2015 Board hearing, the Veteran testified that he was currently receiving regular mental health treatment at a VA facility, including an inpatient psychiatric hospitalization in January 2015.   The record, however, only contains VA treatment records through August 2014.  Therefore, a remand is needed to obtain and associate with the claims file all updated VA treatment records.  

In light of the Veteran's January 2015 inpatient psychiatric hospitalization, the Board has considered whether a new VA examination is required in this case.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  However, since the last VA examination in September 2014, the Veteran has not contended that his acquired psychiatric disability has permanently worsened in severity such that the September 2014 VA examination report does not reflect the current severity level of the Veteran's acquired psychiatric disability.  Moreover, any increase in severity that occurred during the January 2015 psychiatric hospitalization would be reflected in the updated VA treatment records that the Board is requesting be obtained and associated with the claims file.  

With respect to the claim for an earlier effective date for the grant of a TDIU, the Board finds that updated VA treatment records may provide relevant evidence as to the Veteran's history of psychiatric symptoms and unemployability.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002).  As such, the Board finds this claim to be inextricably intertwined with the claims for increase disability ratings, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran dated from August 2014 to the present, to include records of inpatient psychiatric hospitalization in January 2015, and associate them with the record. 
  
2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


